 1    WILLIAM L. STERN (SBN 96105)
      ZIWEI SONG (SBN 313842)
 2    COVINGTON & BURLING LLP
      Salesforce Tower
 3    415 Mission Street, Suite 5400
      San Francisco, California 94105
 4    Telephone:    415-591-6000
      Facsimile:    415-591-6091
 5    Email: WStern@cov.com
      Email: KSong@cov.com
 6

 7    Attorneys for Defendants
      UBER TECHNOLOGIES, INC., RASIER, LLC,
 8    RASIER-CA, LLC, RASIER-DC, LLC, AND
      RASIER-PA, LLC
 9
      [Additional counsel listed on next page]
10

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14

15    CHUCK CONGDON, RYAN COWDEN,                     Case No. 4:16-cv-02499-YGR
      ANTHONY MARTINEZ, JASON
16    ROSENBERG, and JORGE ZUNIGA, on                 JUDGMENT
      behalf of themselves and all others similarly
17    situated,
                                                      Judge:          Yvonne Gonzalez Rogers
18                          Plaintiffs,               Action Filed:   May 9, 2016

19           v.

20    UBER TECHNOLOGIES, INC., a Delaware
      corporation, RASIER, LLC, a Delaware
21    corporation, and RASIER-CA, LLC, a
      Delaware corporation,
22
                            Defendants.
23

24

25

26
27

28

     JUDGMENT
     CASE NO. 4:16-cv-02499-YGR
 1   Andrew A. August (SBN 112851)
     aaugust@bgrfirm.com
 2   Joseph P. Russoniello (SBN 44332)
     jrussoniello@bgrfirm.com
 3   BROWNE GEORGE ROSS LLP
     101 California Street, Suite 1225
 4   San Francisco, California 94111
     Tel.: (415) 391-7100
 5   Fax: (415) 391-7198
 6   John G. Crabtree, pro hac vice
     jcrabtree@crabtreelaw.com
 7   Charles M. Auslander, pro hac vice
     causlander@crabtreelaw.com
 8   Brian C. Tackenberg, pro hac vice
     btackenberg@crabtreelaw.com
 9   CRABTREE & AUSLANDER
     240 Crandon Blvd., Suite 101
10   Key Biscayne, Florida 33149
     Tel.: (305) 361-3770
11   Fax: (305) 437-8118
12
     Attorneys for Plaintiffs Chuck Congdon, et al.
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JUDGMENT
     CASE NO. 4:16-cv-02499-YGR
 1          Pursuant to the amount-of-damages stipulation between Defendants Uber Technologies,
 2   Inc., Rasier, LLC, Rasier-CA, LLC, and Rasier-PA, LLC (collectively, “Uber”) and Plaintiffs
 3   Matthew Clark, Ryan Cowden, Dominicus Rooijackers, and Jason Rosenberg (collectively the
 4   “Opt-Out Plaintiffs”) (Dkt. 167-1), judgment is hereby entered in favor of Opt-Out Plaintiffs and
 5   the certified class in the amount of $1,967,418.00, which includes simple annual interest through
 6   June 1, 2019. The Court awards attorneys’ fees to class counsel in the amount of $1,251.749.00
 7   and costs in the amount of $27,045.44.
 8
     Dated: May 31, 2019                         _________________________________
 9
                                                       YVONNE GONZALEZ ROGERS
10                                               UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     JUDGMENT
     CASE NO. 4:16-cv-02499-YGR
                                                                                                      1
